EXHIBIT 99.2 23rd Floor & Rooms 502-503, Beautiful Group Tower, 74 – 77 Connaught Road Central, Hong Kong Telephone : (852) 2850 8820Fax : (852) 2850 6660 E-mail : office@chanchansol.com INTERCHANGE DX-075 香港中環干諾道中74-77號 標華豐集團大廈23字樓及502至503室 電話:(852) 2850 8820 傳真:(852) 2850 6660 電郵: office@chanchansol.com INTERCHANGE DX-075 Your ref : Date :16th September 2011 Our ref : 08/08/MI/5867/2010 Handling Solicitor : Mr. Tsang Direct Line : 2126-7003 Dragon Bright Mintai Botanical Technology (Cayman) Limited Room B, 19/F., Hillier Commercial Building, 89-91 Wing Lok Street, Sheung Wan, Hong Kong Dear Sirs, Re : Dragon Bright Mintai Botanical Technology (Cayman) Limited – Registration Statement on Form F-1 filed on 16th September 2011 We are qualified solicitors of Hong Kong Special Administrative Region (the “HKSAR”) and as such are qualified to issue this opinion on the Hong Kong law. We have acted as the Hong Kong counsel for Dragon Bright Mintai Botanical Technology (Cayman) Limited (the “Company”), a company established and existing under the law of the Cayman Islands, in connection with (i) the Company’s registration statement on Form F-1, including all amendments or supplements thereto (the “Registration Statement”), filed with the Securities and Exchange Commission (the “SEC”), under the U.S. Securities Act of 1933, as amended (the “Securities Act”), relating to the resale by certain selling shareholders of the Company up to 131,000,000 shares of the Company and (ii) the Company’s proposed quoting of the shares on the OTC
